EXHIBIT OOA.I"
 101812020                                                    Office of Harris County District Clerk - Marilyn Burgess


       HCDistrictclerk.com                  NELSON, ELIJAH JUUL LABS INC
                                                                       VS.                                                          101812020
                                            Cause:202047159 CDI:7 Court:281

      APPEALS
      No Appeals found.

      COST STATMENTS
      No Cost Statments found

      TRANSFERS
      No Transfers found

      POST TRIAL WRITS
      No Post Trial Writs found

      ABSTRACTS
      No Abstracts found.

      NOTICES
      No Notices found.


      SUMMARY
       CASE DETAILS                                                            CURRENT PRESIDING JUDGE
       File Date                         8/',71202t)                           Court                  28   I
                                                                                                               st


       Case (Cause) Location                                                  Address                 201 CAROLINE (Floor: 14)
                                                                                                      HOUSTON, TX77OO2
       Case (Cause) Status               Active - Civil
                                                                                                      Phone:7 133686430
       Case (Cause) Type                 Product Liability - Other
                                                                              JudgeName               CHRISTINE WEEMS
       Next/Last Setting Date             121t412020
                                                                              Court Type              Civil
       Jury   Fee Paid Date              81712020




      ACTIVE PARTIES
      Name                                                      Type                                                      Post Attorney
                                                                                                                          Jdgm
      NELSON, ELIJAH                                            PLAINTIFF - CIVIL                                                LAMACCHIA,
                                                                                                                                 LESLIE
                                                                                                                                 BRIGGS

      JUUL LABS INC                                             DEFENDANT - CIVIL

      ALTRIA GROUP INC                                          DEFENDANT - CIVII,

      MOTHER MURPIIYS LABS INC                                  DEFENDANT - CIVIL

      ALTERNATIVE INGREDIENTS INC                               DEFENDANT - CIVIL

      TOBACCO TECHNOLOGY INC                                    DEFENDANT -       CIVI
      ELIQUITECH INC                                            DEFENDANT -       CIVI
      MCLANE COMPANY INC                                        DEFENDANT - CIVIL

      EBY-BROWN COMPANY LLC                                     DEFENDANT -       CIVI
fi   le:///C:/Users/EsbrookUser/Desktop/Nelson Docket.html                                                                                      1t5
     1Ol8l202O                                                   Office of Harris County District Clerk - Marilyn Burgess

       CORE-MARK HOLDING COMPANY              INC                  DEFENDANT -       CIVI
       VALERO                                                      DEFENDANT-CIVI
       FICTITIOUS DEFENDANT I                                      DEFENDANT -       CIVI
       FICTITIOUS DEFENDANT 2                                      DEFENDANT -       CIVL
       FICTITIOUS DEFENDANT 3                                      DEFENDANT - CIVIL

       FICTITIOUS DEFENDANT 4                                     DEFENDANT -        CIVI
       FICTITIOUS DEFENDANT 5                                     DEFENDANT - CIVIL

       FICTITIOUS DEFENDANT 6                                     DEFENDANT.         CIVI
       FICTITIOUS DEFENDANT 7                                     DEFENDANT - CIVIL

       FICTITIOUS DEFENDANT 8                                     DEFENDANT - CIVIL

       FICTITIOUS DEFENDANT 9                                     DEFENDANT -        CIVI
       FICTITIOUS DEFENDANT IO                                    DEFENDANT - CIVIL

       FICTITIOUS DEFENDANT II                                    DEFENDANT-CIVIL
       FICTITIOUS DEFENDANT 12                                    DEFENDANT - CIVIL

       FICTITIOUS DEFENDANT 13                                    DEFENDANT - CIVIL

       VALERO C/O CT CORPORATION          SYSTEM                  REGISTERED AGENT

       ALTERNATIVE INGREDIENTS          INCOS A NORTH             REGISTERED AGENT
       CAROLINAL CORPORATION) MAY BE

       ALTRIA GROUP INC MAY BE SERVED            BY               REGISTER-ED AGENT
       SERVING REGISTERED AGENT

       CORE-MARK HOLDING COMPANY INC (IS               A          REGISTERED AGENT
       DELAWARE CORPORATION) MAY BE

       EBY-BROWN COMPANY LLC (IS A DELARE                         REGISTERID AGENT
       LIMITED LIABILITY COMPANY) MAY BE

       ELIQUITECH INC (IS A MARYLAND                              REGISTERED AGENT
       CORPORATION) MAY BE SERVED BY

      JUUL LABS INC OS A DELAWARE CORPORATION) REGISTERED AGENT
       (PREVTOUSLY (D/B/A AS

      MCLANE COMPANY TNC OS A TEXAS                               REGISTERED AGENT
      CORPORATION) MAY BE SERVED BY SERVING

      MOTHER MURPHY'S LABORATORIES INC (IS                   A    REGISTERED AGENT
      NORTH CAROLTNA CORPORATTON)

      TOBACCO TECHNOLOGY INC (IS A             MARYLAND           REGISTERED AGENT
      CORPORATION) MAY BE SERVED

      CIRCLE K STORES INC MAY BE SERVED             BY            DEFENDANT - CIVIL
      SERVING ATTORNEY

      NELSON,    ELIJAH                                           PLAINTIFF. CIVL                                           LAMACCHIA,
                                                                                                                            LESLIE
                                                                                                                            BRIGGS

      CIRCLE K STORES INC                                         DEFENDANT - CIVIL

      CIRCLE K STORES INC MAY BE SERVED                           REGISTERED AGENT
      THROUGH ITS REGISTERED AGENT



      INACTIVE PARTIES
      No inactive parties found.

fi   le:///C JUsers/EsbrookUser/Desktop/Nelson Docket.html                                                                               215
     't0t8t2020                                                 Office of Harris County District Clerk - Marilyn Burgess

        JUDGMENT/EVENTS
        Date           Description                            Order        Post Pgs Volume Filing                          Person
                                                              Signed       Jdgm            lPage Attorney                  Filing
        9II6/2020 AMENDEDORIGINALPETITION                                           O                 LAMACCHIA, LESLIE NELSON, ELIJAH
                                                                                                      BRIGGS

        81712020       JURY FEE PAID (TRCP 216)                                     0

        81712020       ORIGINAL PETITION                                            0                 LAMACCHIA, LESLIE NELSON, ELIJAH
                                                                                                      BRIGGS



       SBTTINGS
       Date Court Post Docket Type                            Reason                          Results       Comments       Requesting
                               Jdgm                                                                                        Parfy
        1211412020      281            Trial Coordinatols     DISMISS FOR WANT OF
       08:00   AM                      Docket                 PROSECU-MTN TO (TRCP
                                                               l654)


       SERVICES
       Type              Status       Instrument      Person            Requested Issued Served Returned Received Tracking Deliver
                                                                                                                                         To
       CITATION          SERVICE      ORIGINAL       VALERO CIOCT 817/2020              8/7/2020                                73775099 E-MAIL
                         ISSUED/IN    PETITION        CORPORATION
                         POSSESSION                   SYSTEM
                         OF SERVING
                         AGENCY
               I999 BRYAN ST STE     9OO   DALLAS TX752OI

       CITATION          SERVICE      ORIGINAL       VALERO C/O CT 817/2020             81712020                                73775099 E-MAIL
                         ISSUEDNN PETITION           CORPORATION
                         POSSESSION                  SYSTEM
                         OF SERVING
                         AGENCY
               I999 BRYAN ST STE     9OO   DALLAS Tl{752OI

       CITATION          SERVICE      ORIGINAL       ALTERNATIVE        8I7I2O2O        8/t012020                               73775316 E-MAIL
       (NON-             ISSUED/IN PETITION          INGREDIENTS
       RESIDENT          POSSESSION                  INC(IS A
       CORPORATE)        OF SERVING                  NORTH
                         AGENCY                      CAROLINAL
                                                     coRPoRATION)
                                                     MAY BE
               3OO   NORTH GREENE STREET SUITE        2OO    GREENSORO NC 2740I

                 SERVICE ORIGINAL
       CITATION(NON-                                 ALTRIA GROUP 8t7/2020              8/10/2020                               "73775317 E-MAIL
       RESIDENT) ISSUED/IN PETITION                  INC MAY BE
                         POSSESSION                  SERVEDBY
                         OF SERVING                  SERVING
                         AGENCY                      REGISTERED
                                                     AGENT
               47OI COX ROAD SUITE 396 GLEN ALLEN VA 23060

       CITATION          SERVICE      ORIGINAL       CORE-MARK          8/7I2O2O        8/10/2020                               73775319 E-MAIL
       (NON-             ISSUEDNN PETITION           HOLDING
       R,ESIDENT         POSSESSION                  COMPANY INC
       CORPORATE)        OF SERVING                  (rs A
                         AGENCY                      DELAWARE
                                                     coRPoRATION)
                                                     MAY BE
               I2O9 ORANGE STREET      WILMINGTON DE I98OI

                 SERVICE ORIGINAL
       CTTATION(NON-                                 EBY-BROWN          8/7D020         81t0t2020                               73775323 E-MArL
       RESIDENT) ISSUEDNN PETITION                   COMPANY LLC
                         POSSESSION                  (IS A DELARE
                         OF SERVING                  LIMITED
                         AGENCY                      LIABILITY
fi   le:///C:/Users/EsbrookUser/Desktop/Nelson Docket.html                                                                                         3/5
     101812020                                                    Office of Harris County District Clerk - Marilyn Burgess
                                                        COMPANY)
                                                        MAY BE
                 I2O9 ORANGE STREET      WILMINGTON DE I98OI

       crTATroN SERVICE ORTGTNAL ELTQUTTECH                                8t7t2020       8/t012020                                        '73'775324 E-MAIL
       (NON-      ISSUED/IN PETITION TNC GS A
       RESIDENT POSSESSION           MARYLAND
       CORPORATE) OFSERVING          CORPORATION)
                  AGENCY             MAYBE
                                                        SERVED BY
              ONE EAST PRATT STREET SUITE 90I BALTIMORE MD 21202

       CITATION          SERVICE       ORIGINAL        JUUL LABS INC       8/7I2O2O       8/10/2020                                        73'775328 E-MAIL
       (NON-             ISSUED/IN PETITION            (IS A
       RESIDENT          POSSESSION                    DELAWARE
       CORPORATE)        OF SERVING                    CORPORATION)
                         AGENCY                        (PREVIOUSLY
                                                       (D/B/A AS
              560 2OTH ST SAN FRANCISCO CA94IO7

       CITATION          SERVICE       ORIGINAL        MCLANE              8/7DO2O        8/t012020                                        73775329 E-MArL
       CORPORATE         ISSUED/IN PETITION            COMPANY INC
                         POSSESSION                    (IS A TEXAS
                         OF SERVING                    CORPORATION)
                         AGENCY                        MAY BE
                                                       SERVED BY
                                                       SERVING
                 I999 BRYAN ST STE   9OO   DALLAS TX752OI

       CITATION          SERVICE       ORIG]NAL        MOTHER              8/7t2020       8lt0/2020                                        73775331 E-MArL
       (NON-             ISSUED/IN PETITION            MURPHY'S
       RESIDENT          POSSESSION                    LABORATORIES
       CORPORATE)        OF SERVING                    INC (IS A
                         AGENCY                        NORTH
                                                       CAROLINA
                                                       CORPORATION)
              2826 S ELM-EUGENE STREET GREENSBORO NC 27406

       CITATION SERVICE ORIGINAL TOBACCO                                   817/2020       8/t0/2020                                        73775332 E-MArL
       (NON-      ISSUEDAN PETITION TECHNOLOGY
       RESIDENT POSSESSION          INC (IS A
       CORPORATE) OF SERVING        MARYLAND
                  AGENCY            CORPORATION)
                                                       MAY BE
                                                       SERVED

              ONE EAST PRATT STREET SUITE 90I BALTIMORE MD 21202

       CITATION          SERVICE       AMENDED         CIRCLE K           911612020       9tl'7t2020                                       73788684 E-MAIL
                         ISSUED/IN ORIGINAL            STORES INC
                         POSSESSION PETITION           MAY BE
                         OF SERVING                    SERVED
                         AGENCY                        THROUGH ITS
                                                       REGISTERED
                                                       AGENT
              2IL E 7TH STREET SUITE 620 AUSTIN TX 7870 I



       DOCUMENTS
       Number              Document                                                                                          Post   Date           Pgs
                                                                                                                             Jdgm
       92t92080            Amended Original Petition                                                                                0911612020     94

       restricted          Original Petition Service Request                                                                        0911012020     94

       restlicted          Request for citation (senitive data)                                                                     0911012020

       91959944            DCA Generic Letter                                                                                       0813112020

       restricted          Complaint                                                                                                0810712020     95

        > 9 I 637958       Civil Case Infbrmation Sheet                                                                             0810712020     2



fi   le:///C :/Users/EsbrookUser/Desktop/Nelson Docket.html                                                                                                    4t5
     't0t812020                                                  Oflice of Harris County District Clerk - Marilyn Burgess
       restricted          Requests for Citations (Sensitive Data) (9 citations)                                            08/07/2020   I




fi   le:///C:/Users/EsbrookUser/Desktop/Nelson Docket.html                                                                                   5/5
